Per Curiam.

We are of opinion that the burning proved was a burning within the statute. It is impossible to draw the line of distinction between the burning in this case and that which should consume a greater part, or the'whole, of a dwelling-house.- The statute has left the burning to be defined by the common law; and by that, if any part of a dwelling-house, however small, be consumed by the fire, the offence is complete; and so is within the statute (1).

 [It is not necessary to constitute arson that any part of the house should be wholly consumed, or that the fire should have any continuance; and the offence will be complete, though the fire go out of itself, (1 Gabbett, Crim. Law, 75. —Dalt. ch. 158. —3 Inst. 66. —1 Hale, 58, 569,) if it has once begun to burn, for how short a period or in how small a degree soever. (1 Hume, 127.) There must, however, be an ignition of the material constituting some part of the lpuse, and a living fire made by it, from which fire may be kindled or communicated.—• Id.]